This is an action to recover damages for personal injuries caused by the negligence of the defendants.
On Saturday night, 24 October, 1931, the plaintiff while leaving the store of the defendant, the Great Atlantic and Pacific Tea Company, in Oxford, N.C. where he had purchased of the said defendant groceries and other merchandise, stepped on a banana peeling which was lying on the floor just outside the door, slipped and fell. The banana peeling was on the floor of the entrance to the store from the sidewalk, about 18 inches from the door. The door was 5 or 6 feet from the sidewalk. There were many customers in the store at the time of the accident. Defendant's clerks and salesmen were busy waiting on these customers. The defendant had bananas in its store as a part of its stock of merchandise. The defendant, A. T. Shepard, was the manager of the store, and in charge of the business of his codefendant.
There was no evidence tending to show who threw the banana peeling on the floor of the entrance to the store, just outside the door, or how long the banana peeling had been there before the plaintiff stepped on it, slipped and fell. There was evidence tending to show that plaintiff was injured by his fall, and that he sustained damages resulting from his injuries.
At the close of the evidence for the plaintiff, the action was dismissed by judgment as of nonsuit, and plaintiff appealed to the Supreme Court.
There was no evidence at the trial of this action tending to show that the plaintiff was injured by the negligence of the defendants, or of either of them. *Page 496 
Neither defendant was an insurer of the plaintiff, while he was in the store as a customer, or while he was leaving with the groceries and merchandise which he had purchased in the store. Bowden v. Kress,198 N.C. 559, 152 S.E. 625. In the absence of any evidence tending to show that the defendants were negligent, there was no error in the judgment dismissing the action as of nonsuit. The judgment is
Affirmed.